PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/021,108
Filing Date: June 28, 2018
Appellant(s): Gill et al.



__________________
Jason M. Guerrero
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/20/2021.
(1) The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
A)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boons, US Patent Application Publication No. 2015/0126421 (hereinafter referred to as Boons) in view of Campbell et al., US Patent Application Publication No. 2009/0170737 (hereinafter referred to as Campbell).  
Regarding claims 1-9 and 11-12, Boons discloses a marine diesel cylinder lubricant (MDCL) lubricating oil composition for use in low speed, two-stroke engines operating on residual or distillate fuels with engine revolutions of 60 to about 200 rpm 
Boons discloses all the limitations discussed above but does not explicitly disclose the isomerization level recited in claim 1.  
In paragraphs 10-15 Campbell discloses a method of preparing carboxylate detergents from alkylated hydroxyaromatic compounds, where the alkyl group is derived from isomerized normal alpha olefins having 12 to 30 carbon atoms per molecule.  In paragraph 44 Campbell discloses that the isomerized normal alpha olefins have about 20 to about 98% branching. The branching percentage is correlated to the isomerization level of the normal alpha olefins, and given the breadth of the range of branching percentage of the isomerized alpha olefins of Campbell, the isomerization level will at least overlap the ranges recited in claim 1. See MPEP 2144.05(1): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a 
It would have been obvious to one of ordinary skill in the art to use isomerized normal alpha olefins having the isomerization level/branching percentage of Campbell as the isomerized normal alpha olefins in preparing the alkyl-substituted hydroxyaromatic carboxylic acid detergents of Boons, as Campbell teaches in paragraph 63 that the use of detergents derived from isomerized normal alpha olefins having such a branching percentage promotes superior low temperature performance when employed as an additive in lubricating oil compositions.

Claim Rejections - 35 USC § 103
B)	Claim 10 is rejected under  35 U.S.C. 103 as being unpatentable over Boons in view of Campbell as applied to claims 1-9 and 11-12 above, and further in view of Lancon, US Patent Application Publication No. 2014/0235516 (hereinafter referred to as Lancon).
	Regarding claim 10, Boons/Campbell disclose all the limitations discussed above and further discloses medium-speed engines, four-stroke engines operating 250 to about 1100 rpm (Para. [0007]).  Boons/Campbell do not, however, explicitly disclose the composition disclosed therein for use in a four-stroke cycle as recited in claim 10.
	Lancon discloses a lubricant composition for 4-stroke or 2-stroke marine engines operating at 1000 rpm (as recited in claim 10) (Para. [0056]) includes at least one lubricant base oil for marine engine, at least one olefin copolymer, at least one hydrogenated styrene-isoprene copolymer, at least one glycerol ester and at least one 

Double Patenting
C)       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
       Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of co-pending application No. 16/021,098. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '098 co-pending application discloses the same limitations as does the instant application except the use of an isomerized alpha-olefin to form the carboxylate detergent.  This is obvious as paragraph 0056 of Boons, USPG-PUB No. 2015/0126421.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting II
D)	Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of co-pending application No. 16/021,130. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '130 co-pending application discloses the same limitations as does the instant application except the use of an isomerized alpha-olefin to form the carboxylate detergent.  This is obvious as paragraph 0056 of Boons, USPG-PUB No. 2015/0126421.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 

(2) Response to Argument

Appellants’ arguments filed 8/20/2021 regarding claims 1-12 have been fully considered and are not persuasive.   
	Appellants argue that Campbell is not a proper secondary reference as Campbell is not drawn to marine diesel engines. Campbell is drawn to engine formulations and not solely automotive engines (Para. [0003]) wherein Campbell is shown to use the same base oils and additives that are used in the Jukes, Walker and Dodd references. This is further exemplified by Walker which discloses the compositions therein for use in 
Appellants also argue that as Campbell is drawn to multi-grade oils and the marine engine compositions are drawn to monograde oils that the references constitute non-analogous art and would not lead to a reasonable expectation of success; therefore overcoming a prima facie case of obviousness.  This argument is also not persuasive.  The two types of oils are very similar having very similar characteristics and as discussed above include the same base oil and additive components to achieve a desired result.  Campbell is solely introduced for the disclosure of isomerized alpha olefins and not the composition as a whole as has been previously discussed.
Appellants summarize in chart form the differences between Campbell and example 1 from the instant specification.  This chart actually shows how similar the two types of compositions are as Campbell and Example 1 use many of the same additives and an oil of lubricating viscosity.  This is further shown by the fact that succinimides are taught by the instant specification for use in the marine compositions disclosed therein.  The same can be said regarding sulfonate detergents, foam inhibitors and viscosity modifiers.  Also, appellants have not claimed in the independent claim the ZDDP, antioxidant nor a Group I base oil.  For these reasons appellants’ arguments regarding the differences between the claimed invention and Campbell as a secondary reference are not persuasive.   
Appellants argue that the instant application demonstrates unexpected results.  This argument is not persuasive.  In order to demonstrate unexpected results appellants 
Regarding the first criteria – appellants have compared their formulations against those of Boons but appellants have not compared their formulations against Campbell which teaches the actual crux of the instant application, nor shown that a comparative example from the instant specification adequately represents the detergents in Campbell.  Also, it is hardly unexpected when Campbell explicitly, in paragraph 0063, discloses that the isomerized alpha-olefin branched detergents disclosed therein (which read on the claims isomerized-derived detergents of the instant claims) are particularly attractive because the percent branching and the length of the isomerized alpha olefin promotes superior low temperature performance when employed as an additive in lubricating oil compositions.  This is the same purpose of the instant application per paragraph 0011 of the instant application, as well as, the Tables from the instant specification.  For this reason alone applicants have not demonstrated unexpected results.      
Regarding the second criteria – the claims are also not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific detergents present in narrow concentrations.  These limitations are broadly recited in the instant claims and therefore appellants have not fulfilled this criteria either in regards to unexpected results.  


For the above reasons, it is believed that the rejection should be sustained.


Respectfully submitted,

/VISHAL V VASISTH/           Primary Examiner, Art Unit 1771                                                                                                                                                                                             
Conferees:
/PREM C SINGH/           Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                             
/ROBERT J HILL JR/           Primary Examiner, TC 1700                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.